DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications and US patents cited have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
In respond to Applicant’s amendment filed 05/13/2022 claims 1-20 have been canceled.  Claims 21-40 have been added. 

REASON FOR ALLOWANCE

4.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claims 21 and 34 as set forth within the remark filed 5/13/2022 (specifically pages 7-8).
Claim 21: 
In conjunction to an apparatus comprising a (RKKY) pinning layer coupled to a reference layer which coupled to a top electrode, where an electron injector coupled to said (RKKY) pinning layer with a tunnel junction coupled to said electron injector; a bottom layer further comprising a ferromagnetic material includes a Magnon Gain Medium coupled to said tunnel junction; a substrate coupled a bottom electrode which coupled to said bottom layer; said ferromagnetic material further comprising: a conduction band that is split into two sub bands separated by an exchange energy gap, a first sub band having spin up directed along the magnetization of said ferromagnetic material; and a second sub band having spin down directed opposite to the magnetization of said ferromagnetic material; and wherein a thickness of said RUDERMAN-KITTEL-KASUYA-—YOSIDA (RKKY) pinning layer is selected to provide an antiferromagnetic interaction between said reference layer and said electron injector; and wherein an electric bias voltage applied across said apparatus between said top electrode and said bottom electrode is configured to inject a minority current from said electron injector to said Magnon Gain Medium via said tunnel junction; and wherein said applied bias voltage is configured to shift the Fermi level of said electron injector with respect to the Fermi level of said ferromagnetic material; and wherein said minority current propagating via said Magnon Gain Medium causes the generation of non-equilibrium magnons in said Magnon Gain Medium; and wherein merging of said non-equilibrium magnons causes generation of terahertz radiation emanating from said apparatus into the surrounding area.
Claim 34:
A method for tuning the frequency of radiation by using an apparatus comprising a top electrode, a reference layer, an RKKY pinning layer, an electron injector, a tunnel junction, a bottom layer comprising a Magnon Gain Medium, a bottom electrode, a substrate; and an electromagnetic waveguide; said method comprising: (A) selecting thickness of said RKKY layer to implement an antiferromagnetic interaction between said reference layer and said electron injector; (B) applying a bias voltage to shift a Fermi level of said electron injector with respect to a Fermi level of said Magnon Gain Medium to initiate generation of non-equilibrium magnons by injecting minority electrons into said Magnon Gain Medium; wherein injected minority electrons pass into high energy electronic states in a lower sub band with spin up of said ferromagnetic material by flipping their spin during exchange process; and wherein non-equilibrium magnons are generated during said process; and wherein interaction between said non-equilibrium magnons causes generation of said electromagnetic radiation; and (C) outputting said electromagnetic radiation by using an electromagnetic waveguide coupled to said ferromagnetic material.
Claims 22-33, 35-40 are also allowable as they directly depend on claims 21, and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828